Title: To Thomas Jefferson from John Skey Eustace, 24 September 1791
From: Eustace, John Skey
To: Jefferson, Thomas



Sir
Bordeaux 24th. September 1791

I do myself the Honor of transmitting for your Excellency’s Acceptance the best Edition I have been able to select of the french Constitution as solemnly ratified by the Monarch on the 14th. Instant, together with the Act of general Amnesty passed by the national assembly the Day following on a particular recommendation of the King contained in his Letter of the 13th. which is declaratory of his subsequent Sanction. This Letter is annexed to the Constitution. I have added however a loose Copy which has just been sent me by a municipal officer of my Acquaintance.
Your Excellency will observe by the Deliberation of the Municipality of Bordeaux on the 17th. the very prompt and magnificent Manner in which this Event has been announced and celebrated with us. As the first commercial City of the Kingdom and the most extensively connected with the french Colonies the late troubles in Saint Domingo and Guadeloupe had spread a general Alarm through every Branch of the mercantile and manufacturing Interests, the late Decree, however, which secures to the Colonial Assemblies the Right of suspending a former one respecting the People of Colour has re-established for the Moment our wonted Tranquility and Confidence of which the best Testimonies are the immediate Rise in the Exchange with foreign Nations and the consequent Appreciation of their paper Currency. This Decree, Sir, I have also the Honor of transmitting for your Excellency’s Perusal.
I trust, Sir, that my Character and my Duty as an American will be admitted as sufficient Motives for the Liberty I have taken. The immense Distance of the Capital from the sea-Ports of the Kingdom and the Infrequency of direct Opportunities to Philadelphia suggested to me the Propriety of transmitting to your Excellency by the most immediate Conveyance an authentic Document of this important Event. I had hoped for the Honor of handing it to your Excellency but being obliged to retard my Departure from hence till the 10th. of October in a Ship bound to Savannah in Georgia some Months will necessarily elapse before I visit Philadelphia.—Permit me to assure you, Sir, that I have the honour to be, with the most unfeigned Consideration, your Excellency’s most obedient and most humble Servant,

John Skey Eustace

